Citation Nr: 9908272	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for multiple lipomas on a direct basis or as a 
result of exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.  He has been represented throughout his appeal by 
The American Legion.  

The issue of entitlement to service connection for multiple 
lipoma on a direct basis and as a result of exposure to 
herbicides was previously denied by Department of Veterans 
Affairs (VA) rating decision of April 1994.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of September 1996, by the Pittsburgh, Pennsylvania Regional 
Office (RO), which denied the veteran's attempt to reopen his 
claim for service connection for multiple lipomas on a direct 
basis and as a result of exposure to herbicides.  That rating 
action also denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  The notice of 
disagreement with this determination was received in 
September 1996.  The statement of the case was issued in 
January 1997.  Following the receipt of a private medical 
statement in February 1997, a supplemental statement of the 
case was issued in March 1997.  The substantive appeal was 
received in March 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in April 1997.  A 
transcript of the hearing is of record.  A supplemental 
statement of the case was issued in April 1997.  VA 
audiological examinations were conducted in January 1998.  A 
supplemental statement of the case was issued in October 
1998.  The appeal was received at the Board in December 1998.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has a hearing loss of the right ear as defined by 
VA regulation.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for right ear 
hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The veteran's initial claim for service connection for 
hearing loss (VA Form 21-526) was filed in June 1996.  
Submitted in support of his claim were private audiometric 
examination reports dated from August 1966 to February 1995, 
which show that the veteran was evaluated on several 
occasions and was found to have elevated decibel loss in the 
right ear subsequent to service, beginning in April 1971.  

Received in February 1997 was a medical statement from Walter 
Hoover, M.D., Plant physician at USS Clairton Works, 
indicating that the veteran had a hearing test on August 2, 
1966 which was normal except for a slightly elevated hearing 
threshold of 20 dB at 6000 Hertz.  Dr. Hoover stated that the 
veteran had his next audiogram on April 19, 1971 which showed 
an elevated threshold of 25 dB at 500 and 1000 Hertz, 30 dB 
at 2000 Hertz, 45 dB at 3000 and 4000, and 65 dB at 6000 
Hertz in the right ear.  Dr. Hoover further reported that the 
next hearing test was done on September 13, 1972, at which 
time the right ear was essentially normal except for a 20-dB 
threshold at 6000 Hertz.  Dr. Hoover noted that this pattern 
persists to this day with little change.  

At the time of his personal hearing in April 1997, the 
veteran maintained that he did not have a hearing problem 
when he entered military service.  He stated that hearing 
loss was first detected when he was examined to go back to 
work at the US steel mill in August 1971.  The veteran 
indicated that he currently had difficulty understanding 
people talking, and that the television and radio have to be 
loud for him to hear them.  The veteran reported that he 
worked as an electrician; he stated that he started wearing 
hearing protection within the last eight years.  

On the authorized audiological evaluation on January 6, 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
5
10
20
LEFT






Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  It was noted that the veteran had 
mild high frequency sensorineural hearing loss at 6000 to 
8000 Hertz levels.  

On the authorized audiological evaluation on January 29, 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
0
10
10
LEFT






Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  It was noted that the veteran had 
normal hearing sensitivity except for a mild sensorineural 
loss at 6000 Hertz.  


B.  Legal analysis.

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his/her claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence; allegations are 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Under the applicable criteria, in order to establish service 
connection, there must be objective evidence that establishes 
that the veteran has a hearing loss currently that meets the 
requirements of 38 C.F.R. § 3.385 (1998) and which either 
began in or was aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Where a disability is not shown to be chronic 
during service, service connection may nevertheless by 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b) (1998).  The representative 
has requested consideration of reasonable doubt; however, 
this does not apply until the veteran has established a well-
grounded claim.  

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

After a full review of the record, the Board concludes that 
the veteran's claim for service connection for right ear 
hearing loss is not well-grounded.  The Board finds that the 
requirements of Caluza have not been met with respect to the 
issue of right ear hearing loss because his current hearing 
in the right ear does not meet the requirements of 38 C.F.R. 
§ 3.385 (1998).  In Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), the Court noted that, "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  

The only evidence of a current right ear hearing loss 
consists of the contentions of the veteran.  However, lay 
evidence is inadequate to establish a diagnosis.  Lay 
testimony is not competent to prove a matter requiring 
medical expertise.  Grottveit v. Brown, 5. Vet. App. 91 
(1993).  The veteran is not medically trained and is not 
competent to testify as to the existence a hearing loss 
disability.  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) as the lay 
evidence submitted does not cross the threshold of mere 
allegation.  Thus, given the lack of medical evidence showing 
current right ear defective hearing disability that meets the 
criteria under 38 C.F.R. § 3.385, the claim of entitlement to 
service connection for right ear hearing loss is not well-
grounded, and therefore denied.  38 U.S.C.A. § 5107(a).  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied as not well-grounded.  


REMAND

With regard to cases involving the question of whether new 
and material evidence has been submitted to reopen a claim, 
the VA has formerly relied on the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This test required 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin at 174.  

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  In Hodge v. West, the U.S. 
Court of Appeals for the Federal Circuit stated that the test 
created in Colvin was more restrictive than required by 38 
C.F.R. § 3.156(a) and it overruled Colvin in that respect..  
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).  Therefore the 
RO when it decides this case should do so under the standard 
in Hodge and 38 C.F.R. § 3.156(a).  

When the Board addresses in a decision a question not 
addressed by the RO, the Board must considered whether or not 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument.  If not, it 
must be considered if the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In 
addition, if the Board determines the veteran has been 
prejudiced by a deficiency in the statement of the case, the 
Board should remand the case to the RO pursuant to 38 C.F.R. 
§ 19.9 (1998), specifying the action to be taken.  Bernard at 
394.  

The statement of the case issued in January 1997 states 
specifically that the veteran's claim was denied because 
"there is no reasonable possibility that the new evidence 
submitted in connection with the current claim would change 
our previous decision."  It is clear that the RO found new 
and material evidence to reopen the veteran's claim of 
entitlement to service connection for multiple lipomas as a 
result of exposure to herbicides and on a direct basis had 
not been submitted.  Since the veteran's claim was 
adjudicated by the RO under an impermissibly strict standard, 
the veteran has been prejudiced.  As provided for by in 
Bernard, the Board must therefore remand this claim to the RO 
for readjudication under 38 C.F.R. § 3.156(a).  


The Board notes that private treatment records dated from 
August 1966 to February 1995 reflect hearing loss in the left 
ear since April 1971; significantly, in his statement dated 
in February 1997, Dr. Hoover indicated that the veteran had a 
threshold level in the left ear of 60 dB at 4000 Hertz on 
examination in April 1971.  Subsequent audiological 
evaluations in the 1980's and 1990's continued to show 
threshold levels indicating hearing loss in the left ear.  In 
addition, a recent VA audiological examination in January 
1998, reported moderate sensorineural hearing loss at 4000 
through 8000 Hertz levels and the findings met the criteria 
of 38 C.F.R. § 3.385.  Further, the service medical records 
show a slight increase and a decrease in the audiometric 
findings in some frequencies between the entrance examination 
and the separation examination.

In this regard, the Board finds that the veteran should be 
afforded a VA examination to determine the nature and extent 
of his hearing loss in the left ear and the examiner should 
render an opinion as to whether it was incurred in or 
aggravated in service.    

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  All VA treatment records of the 
veteran, which are not currently in the 
claims folder, should be obtained and 
associated with the claims folder.

2.  The RO should then reevaluate whether 
or not new and material evidence to 
reopen the veteran's claim of entitlement 
to service connection for multiple 
lipomas as a result of exposure to 
herbicides or on a direct basis has been 
submitted.  In making this determination, 
the RO should follow the provisions of 38 
C.F.R. § 3.156(a), not the more 
restrictive requirements set forth  in 
Colvin.  If it is determined that new and 
material evidence has been presented, 
then the RO should also consider whether 
the claim, as reopened, is well-grounded.  
Elkins v. West No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999).  If it is reopened 
and well-grounded the RO should consider 
the claim de novo.

3.  The veteran should then be scheduled 
for a VA audiological examination to 
determine the presence and/or severity of 
any current hearing loss of the left ear.  
The claims folder should be made 
available to the examiner for review 
purposes prior to the examination and the 
entry of the opinions requested, and the 
examiner should specifically state 
whether he/she had the opportunity to 
review the claims folder.  The examiner 
should be asked to state an opinion as to 
whether or not that hearing loss was 
incurred in or aggravated in service.  

4.  The RO should readjudicate the case.  
If the decision(s) remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case which summarizes 
the pertinent evidence, all applicable 
law and regulations, and reflects 
detailed reasons and bases for the 
decision.  They should then be afforded 
the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


